Title: To Thomas Jefferson from Edmund Randolph, 10 August 1790
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
New York August 10th. 1790.

I have examined the papers which you did me the honor of submitting to me yesterday, on the subject of the Georgia confiscations. But in the present mutilation of the necessary documents, it is impossible for me to form a satisfactory opinion. The act of May 1782 is not among the enclosures of Sir John Temple, but is the groundwork of the proceeding complained of. The last act appears in part only, nor does the Governor’s reasoning supply any of these defects.
I trust therefore, that you will see the propriety of my declining to enter into the question at this moment at least. Perhaps at any time the proper answer will be, that the executive of the United States ought to leave the whole business to the judiciary. On this however I do not now presume to decide. I have the honor to be &c.

Edmund Randolph

